Case: 14-60597       Document: 00513166292         Page: 1     Date Filed: 08/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60597
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 24, 2015
MELVIN ALEXANDER-LORENZO,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 896 860


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Melvin Alexander-Lorenzo seeks review of the decision of the Board of
Immigration Appeals (BIA) dismissing his appeal of the immigration judge’s
(IJ) decision denying him asylum and withholding of removal. Alexander
claims the IJ erred in: denying his petition because he belongs to a requisite
particular social group, pursuant to 8 U.S.C. § 1101(a)(42)(A), comprised of
recipients of death threats due to testifying against a member of organized


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60597    Document: 00513166292     Page: 2   Date Filed: 08/24/2015


                                 No. 14-60597

crime; and not affording him an opportunity to explain how he belongs to that
group. He has waived his Convention Against Torture claim by failing to
challenge the BIA’s denial of that claim. See Chambers v. Mukasey, 520 F.3d
445, 448 n.1 (5th Cir. 2008).
      Factual findings made by the BIA are reviewed for substantial evidence,
which requires the finding to be based on the evidence presented and that it be
substantially reasonable. Orellana-Monson v. Holder, 685 F.3d 511, 517–18
(5th Cir. 2012). Under the substantial evidence standard, a finding fails only
when the evidence compels a contrary conclusion. Zhang v. Gonzales, 432 F.3d
339, 344 (5th Cir. 2005).
      Alexander’s contention that his actions as “a witness” during an incident
at an immigration checkpoint qualify him as a member of a group of
individuals who testified against organized crime is without merit.            A
particular social group is “defined by characteristics that provide a clear
benchmark for determining who falls within the group”. Matter of W-G-R-,
26 I. & N. Dec. 208, 214 (BIA 2014). Assuming arguendo persons who testify
against organized crime members may constitute a requisite particular social
group, Alexander fails to establish his membership in that group. In short, he
has not shown the BIA’s determination that he failed to show membership in
a particular social group, as required to succeed on a claim for asylum or
withholding of removal, is substantially unreasonable. See Orellana-Monson,
685 F.3d at 517–18.
      Further, his claim that the IJ did not afford him an opportunity to
present evidence concerning a particular social group also fails. Although
Alexander faults the IJ, “[a]s a fact-finder in this case”, for “fail[ing] to
question” him regarding the particular social group to which he belonged, the
IJ did not have a duty to develop the facts necessary to prove Alexander’s claim.



                                       2
    Case: 14-60597    Document: 00513166292     Page: 3   Date Filed: 08/24/2015


                                 No. 14-60597

See Lopez-Rodriguez v. I.N.S., No. 93-05242, 1994 WL 122108, at *6 (5th Cir.
24 A.K. Marsh. 1994) (unpublished). Moreover, Alexander’s counsel was given the
opportunity to more fully develop the claims, but declined to do so.
      DENIED.




                                       3